                                   Case 3:20-cv-01449-JCS Document 34 Filed 01/21/21 Page 1 of 2



                       1     JOHN C. FISH, Jr., Bar No. 160620
                             jfish@littler.com
                       2     FRANCESCA M. LANPHER, Bar No. 299318
                             flanpher@littler.com
                       3     BLAIR C. SENESI, Bar No. 313580
                             bsenesi@littler.com
                       4     LITTLER MENDELSON, P.C.
                             333 Bush Street
                       5     34th Floor
                             San Francisco, California 94104
                       6     Telephone: 415.433.1940
                             Facsimile: 415.399.8490
                       7
                             Attorneys for Defendants
                       8     COUNTY OF CONTRA COSTA, CONTRA
                             COSTA COUNTY OFFICE OF THE DISTRICT
                       9     ATTORNEY and DIANA BECTON

                    10
                                                             UNITED STATES DISTRICT COURT
                    11
                                                         NORTHERN DISTRICT OF CALIFORNIA
                    12
                                                                SAN FRANCISCO DIVISION
                    13

                    14
                             MARY ELIZABETH KNOX; RACHEL                   Case No. 3:20-cv-01449-JCS
                    15       PIERSIG; ALISON CHANDLER; MARY
                             BLUMBERG; JILL HENDERSON                      DEFENDANTS’ NOTICE OF
                    16                                                     WITHDRAWAL OF SARAH BOXER
                                               Plaintiffs,
                    17                                                     Complaint Filed:   February 26, 2020
                                    v.
                    18
                             THE COUNTY OF CONTRA COSTA;
                    19       THE CONTRA COSTA COUNTY
                             DISTRICT ATTORNEY’S OFFICE;
                    20       DISTRICT ATTORNEY DIANA
                             BECTON, in her official capacity and in
                    21       her individual capacity; and does 1 through
                             10, inclusive,
                    22
                                               Defendants.
                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P .C.
       333 Bush Street       DEFENDANTS’ NOTICE OF WITHDRAWAL
          34th Floor
   San Francisco, CA 94104
         415.433.1940
                             OF SARAH BOXER                                                        Case No. 3:20-CV-01449-JCS
                                    Case 3:20-cv-01449-JCS Document 34 Filed 01/21/21 Page 2 of 2



                       1     TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                       2              PLEASE TAKE NOTICE that the appearance of attorney Sarah R. Boxer (Bar No. 322393) is

                       3     hereby withdrawn as counsel of record for Defendants County of Contra Costa, Contra Costa County

                       4     Office of the District Attorney, and Diana Becton in this matter, and should be removed from the service

                       5     list. All other attorneys at Littler Mendelson, P.C. who are currently listed as counsel of record shall remain

                       6     counsel of record and should not be removed from the service list.

                       7
                             DATED: January 21, 2021
                       8
                                                                                      /s/ Blair C. Senesi
                       9                                                              JOHN C. FISH, Jr.
                                                                                      FRANCESCA M. LANPHER
                    10                                                                BLAIR C. SENESI
                                                                                      LITTLER MENDELSON, P.C.
                    11
                                                                                      Attorneys for Defendants
                    12                                                                COUNTY OF CONTRA COSTA,
                                                                                      CONTRA COSTA COUNTY OFFICE OF
                    13                                                                THE DISTRICT ATTORNEY and DIANA
                                                                                      BECTON
                    14

                    15

                    16

                    17

                    18       4834-8944-8664.1 075478.1004
                             1/20/21
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P .C.
       333 Bush Street       DEFENDANTS’ NOTICE OF WITHDRAWAL
          34th Floor
   San Francisco, CA 94104
         415.433.1940
                             OF SARAH BOXER                                                                   Case No. 3:20-CV-01449-JCS
